     Case 2:20-cv-02479-KJM-CKD Document 19 Filed 08/17/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    GLENN O’CONNOR,                                     No. 2:20-cv-2479 KJM CKD P
12                        Plaintiff,
13            v.                                          ORDER
14    CDCR, et al.,
15                        Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided

19   by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On April 21, 2021, the magistrate judge filed findings and recommendations, which were

21   served on plaintiff and which contained notice to plaintiff that any objections to the findings and

22   recommendations were to be filed within twenty-one days. Plaintiff has filed objections to the

23   findings and recommendations, and requests leave to amend “so that plaintiff may correctly name

24   R. Burton, the Warden of [the California Health Care Facility (CHCF).]” Obj.

25           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

26   court has conducted a de novo review of this case. Having reviewed the file, the court finds the

27   findings and recommendations to be supported by the record and by the proper analysis.

28   /////
                                                          1
     Case 2:20-cv-02479-KJM-CKD Document 19 Filed 08/17/21 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1. The findings and recommendations filed April 21, 2021, are adopted in full; and
 3          2. Defendant CDCR is dismissed from this action without leave to amend.
 4          3. The court grants leave to amend for plaintiff to name the Warden of CHCF as a
 5   defendant. Any amended complaint is due within 21 days.
 6          4. The matter is referred back to the Magistrate Judge for further proceedings.
 7   DATED: August 16, 2021.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
